Citation Nr: 1109082	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to September 8, 2006 for a grant of service connection for the residuals of prostate cancer to include status post radical prostatectomy. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had indicated in several communications to include a letter received by the RO and forwarded to the Board in January 2011 that he desires a videoconference hearing with a Veterans Law Judge.  Video hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Take the appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge.  After the hearing is scheduled, ensure that the Veteran and his representative receive adequate and timely notice of the hearing, in accordance with applicable principals.  The matter should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


